Citation Nr: 1204460	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-12 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an initial disability rating in excess of 40 percent for a seizure disorder, rated as 80 percent disabling from December 26, 2008.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1968. 

These matters were last before the Board of Veterans' Appeals (Board) in September 2010, on appeal from February 2007 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. In February 2010, the Veteran was afforded a hearing before the below-signed Veterans Law Judge sitting in Phoenix, Arizona. A transcript of that hearing has been associated with the claims file.

The Veteran submitted a claim of entitlement to service connection for a seizure disorder that was received by VA on February 17, 2004. In August 2004, the RO denied entitlement to service connection for a seizure disorder. The Veteran appealed and the Board granted entitlement to service connection in a December 2006 decision. The RO issued a February 2007 rating decision assigning an initial disability rating of 10 percent. The Veteran appealed the assigned disability rating and the RO subsequently issued a May 2010 rating decision assigning an initial 40 percent disability rating. In a September 2010 decision, the Board determined that an 80 percent disability rating was appropriate from December 26, 2008. The Board's 2010 decision was vacated and remanded by the Court of Appeals for Veterans Claims (Court) in August 2011 based on a Joint Motion for Remand (JMR). 


The Board has added the matter of entitlement to a TDIU to the Veteran's appeal. A TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009). As the Veteran has submitted a claim for the highest disability rating possible and has contended that he is unemployable due to service-connected disability, the Board must consider whether he is entitled to TDIU as part of his claim for an increased disability rating. Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2001); 38 C.F.R. § 3.155(a) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that medical evidence remains outstanding and that the RO/AMC has not completed required development actions. The claims must be remanded for additional development in compliance with the duty to assist.

VA treatment records show that the Veteran has received private medical treatment from Firstat Nursing Agency, Banner Home Care, and Banner Desert Hospital. However, the claims file does not contain records from any of these facilities. In accordance with the duty to assist, the RO/AMC must provide the Veteran with authorization forms allowing for the release of these records. The RO/AMC also must take steps to associate any newly generated VA treatment records with the claims file.

VA also has a duty to obtain relevant disability benefits records. The claims file reflects that the Veteran is in receipt of disability benefits from the City of Tempe, Arizona and from the Social Security Administration (SSA). As the Veteran claims entitlement to TDIU, records documenting employment disability are relevant and VA has a duty to attempt to obtain those records. The RO/AMC must take appropriate steps to obtain disability records from the City of Tempe and make an attempt to obtain the records from SSA. Voerth v. West, 13 Vet. App. 117, 121 (1999); 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Regulations pertinent to the rating of seizure disorders state that rating specialists must bear in mind that the epileptic, although his or her seizures are controlled, may find employment and rehabilitation difficult of attainment due to employer reluctance to the hiring of the epileptic. Where a case is encountered with a definite history of unemployment, full and complete development should be undertaken to ascertain whether the epilepsy is the determining factor in the inability to obtain employment. The assent of the claimant should first be obtained for permission to conduct this economic and social survey. The purpose of this survey is to secure all the relevant facts and data necessary to permit of a true judgment as to the reason for his unemployment and should include information as to: (a) Education; (b) Occupations prior and subsequent to service; (c) Places of employment and reasons for termination; (d) Wages received; and (e) Number of seizures. 38 C.F.R. §4.124a, Diagnostic Code 8914, Epilepsy and Employability. The claims file does not reflect that VA undertook this requisite economic and social survey. While this case is in remand status, the RO/AMC must take appropriate development actions.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any non-VA medical treatment that is not evidenced by the current record and provide him with authorization forms for the release of any additional private records - to include, but not limited to, Banner Home Care, Banner Desert Hospital, and Firstat Nursing Agency. 

2. Obtain any available VA treatment records generated AFTER June 23, 2010 and associate them with the claims file.

3. If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records. 

4. Take appropriate steps to obtain from the City of Tempe, Arizona and from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

5. Refer to 38 C.F.R. §4.124a, Diagnostic Code 8914, Epilepsy and Employability. Undertake the required full and complete development to ascertain whether the epilepsy is the determining factor in the inability to obtain employment. Obtain the Veteran's assent to conduct an economic and social survey. If he assents, complete the survey to secure all the relevant facts and data necessary - to include, but not limited to, the following: (a) Education; (b) Occupations prior and subsequent to service; (c) Places of employment and reasons for termination; (d) Wages received; and (e) Number of seizures.

6. Readjudicate the Veteran's claims (in regard to the claim for TDIU, adhere to the procedures dictated by 38 C.F.R. §4.124a, Diagnostic Code 8914). If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



